DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/09/18, 01/16/19, 10/16/19, 04/01/2020, and 09/16/2020 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:    
Regarding claim 1, the term “which” in the phrases “the electric motor is provided with a stator and a rotor which are arranged such that directions of magnetic poles that generate interlinkage flux contributing to a motor torque are parallel with a rotation axis of the electric motor” raising questionable issue because the term “which" does not 
The term “which” should be changed, for example as a suggestion: “the electric motor is provided with a stator and a rotor wherein the stator and rotor are arranged such that directions of magnetic poles that generate interlinkage flux contributing to a motor torque are parallel with a rotation axis of the electric motor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazeki (US 2008/0110704 A1) in view of Suzuki (US 2009/0101424 A1).

an electric motor (2-3 and 6); 
a linear motion mechanism (7) having a rotation input-output shaft (5) and being configured to convert rotary motion of the electric motor (2-3 and 6) to linear motion of a linear motion part (7) by use of the rotation input-output shaft (5, para 0042]); and 
a housing (1) holding the linear motion mechanism (7), wherein 
the electric motor (2-3 and 6) is provided with a stator (2-3) and a rotor (6),
the stator (2-3) is arranged so as to be coupled with an axial end surface (1a) of the housing (1), and 
the rotor (6) is arranged so as to have a space (G), in an axial direction, from a torque generating surface (22a) of the stator (2), and the rotor (6) is fixed to the rotation input-output shaft (5) of the linear motion mechanism (7). 

    PNG
    media_image1.png
    537
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    568
    889
    media_image2.png
    Greyscale

However, Nakazeki does not teach the stator and rotor are arranged such that directions of magnetic poles that generate interlinkage flux contributing to a motor torque are parallel with a rotation axis of the electric motor.
Suzuki teaches an in-wheel motor drive unit having a housing (22, fig 1), an electric motor (A), wherein the electric motor (A) is provided with a stator (23) and a rotor (24) wherein the stator and rotor (as best understood see 112 rejection above) are arranged such that directions of magnetic poles  that generate interlinkage flux contributing to a motor torque are parallel with a rotation axis of the electric motor (the magnets 24c on the surface of the rotor 24a generate interlinkage flux interact with the magnetic field generating from the coil of stator 23, since the rotor magnets are between the stators in axial direction, the direction of the magnetic poles that generate interlinkage flux inherently parallel with the rotation axis of the motor unit 21) to transmit sufficient torque to a drive unit even when a low-torque motor is employed (para [0030]).

    PNG
    media_image3.png
    678
    664
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakazeki’s electric motor with the stator and rotor are arranged such that directions of magnetic poles that generate interlinkage flux contributing to a motor torque are parallel with a rotation axis of the electric motor as taught by Suzuki.  Doing so would transmit sufficient torque to a drive unit even when a low-torque motor is employed (para [0030]).
Regarding claim 2, Nakazeki in view of Suzuki teaches the claimed invention as set forth in claim 1, Nakazeki further teach 
the rotor (6) having a torque generating surface (6a, 6b) on each of both surfaces, opposite in the axial direction, of the rotor (fig 2a), 
the stator (2) is provided with first and second excitation mechanisms (2a, 2b) respectively arranged on both surfaces, in the axial direction, of the rotor (6), 
a first positioning structure (111) configured to coaxially couple the first excitation mechanism (2a) and the axial end surface (1a) of the housing (1), is provided so as to extend across the first excitation mechanism (2a) and the housing (1), 
the rotor (6) is fixed, to the rotation input-output shaft (5), at an axial position corresponding to a portion between the first excitation mechanism (2a) and the second excitation mechanism (2b), and 
a second positioning structure (112) configured to coaxially couple the first and second excitation mechanisms (2a, 2b) is provided so as to extend across the first and second excitation mechanisms.  However, Nakazeki does not teach the rotor is magnetic field mechanism.

    PNG
    media_image4.png
    713
    899
    media_image4.png
    Greyscale

Suzuki further teaches the rotor (24) is magnetic field mechanism (because the rotor 24 having permanent magnets to generate magnetic field, para [0058]) to generate magnetic field providing magnetic flux in the motor.

    PNG
    media_image5.png
    281
    897
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakazeki in view of Suzuki’s electric motor with the rotor magnetic field mechanism as further taught by Suzuki.  Doing so would generate magnetic field providing magnetic flux in the motor.
Regarding claim 5, Nakazeki in view of Suzuki the claimed invention as set forth in claim 1, Nakazeki further teaches an electric brake device comprising the electric linear motion actuator (fig 4); a brake rotor (22); and a friction member (23) configured to generate a braking force by coming into contact with the brake rotor (22).

    PNG
    media_image6.png
    661
    803
    media_image6.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazeki in view of Suzuki, further in view of Chen et al. (US 9,812,937 B2).
Regarding claim 3, Nakazeki in view of Suzuki teaches the claimed invention as set forth in claim 2, except for the added limitation of the first and second excitation mechanisms are fastened to the housing with common bolts.
Chen teaches a permanent magnet laminated motor (fig 1) having rotor (12) and stators (37-38), wherein the stators are first and second excitation mechanisms fastened to a housing (15-16) with common bolts (74-75) to secure lock the stator in place (col 5 ln 1-5).

    PNG
    media_image7.png
    598
    610
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakazeki in view of Suzuki’s electric motor with the first and second excitation mechanisms are fastened to the housing with common bolts as taught by Chen.  Doing so would secure lock the stator in place (col 5 ln 1-5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazeki in view of Suzuki, further in view of Ballena (US 2014/0070656 A1).
Regarding claim 4, Nakazeki in view of Suzuki teaches the claimed invention as set forth in claim 1, except for the added limitation of the stator is an excitation mechanism having the torque generating surface on each of both surfaces, opposite in the axial direction, of the stator, the rotor is provided with two magnetic field mechanisms that are respectively arranged on both surfaces, opposite in the axial direction, of the excitation mechanisms, one magnetic field mechanism of the two magnetic field mechanisms is fixed, to the rotation input-output shaft, at an axial position corresponding to a portion between the axial end surface of the housing and the torque generating surface of the excitation mechanism facing the axial end surface, and a positioning structure configured to coaxially couple the excitation mechanism and the axial end surface of the housing is provided so as to extend across the excitation mechanism and the housing.
Ballena teaches a magnet alternator assembly (10, fig 1) having 
a stator (12) is an excitation mechanism having the torque generating surface on each of both surfaces (the surface forming gap 32 with surface of magnet 34), opposite in the axial direction, of the stator (12), 
the rotor (21-22) is provided with two magnetic field mechanisms (21, 22) that are respectively arranged on both surfaces, opposite in the axial direction, of the excitation mechanisms (12), 
one magnetic field mechanism (21) of the two magnetic field mechanisms (21- 22) is fixed, to the rotation input-output shaft (26), at an axial position corresponding to a portion between the axial end surface (39) of the housing (38-39) and the torque generating surface of the excitation mechanism (12) facing the axial end surface, and 
a positioning structure (20) configured to coaxially couple the excitation mechanism (12) and the axial end surface of the housing (38-39) is provided so as to extend across the excitation mechanism (12) and the housing (38-39) to provide a simple and efficient alternator, which is not only easy to build but is also easy to maintain and fix as well (para [0005]).

    PNG
    media_image8.png
    568
    719
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakazeki in view of Suzuki’s electric motor with the stator is an excitation mechanism having the torque generating surface on each of both surfaces, opposite in the axial direction, of the stator, the rotor is provided with two magnetic field mechanisms that are respectively arranged on both surfaces, opposite in the axial direction, of the excitation mechanisms, one magnetic field mechanism of the two magnetic field mechanisms is fixed, to the rotation input-output shaft, at an axial position corresponding to a portion between the axial end surface of the housing and the torque generating surface of the excitation mechanism facing the axial end surface, and a positioning structure configured to coaxially couple the excitation mechanism and the axial end surface of the housing is provided so as to extend across the excitation mechanism and the housing as taught by Ballena.  Doing so would provide a simple and efficient alternator that easy to build and maintain (para [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bill et al. (US 6,158,558) teaches an electromechanically operated disc brake for motor vehicles, which consists of a floating-type brake caliper as well as an actuating unit arranged on the caliper. The actuating unit exhibits an electric motor which adjusts an actuating element via a reducing gear. The actuating element in turn causes one of two friction linings provided in the brake caliper in a displaceable manner to be brought into engagement with a brake disc. In order to be able to maintain high clamping forces with very low electric power, the present invention proposes that means (20 or 21,22) be provided to prevent reverse rotation of the rotor (10) of the electric motor (6) when the current supplied to the electric motor (6) is switched off after said electric motor (6) was activated. At the same time, this measure minimizes heating of the electric motor.
Tokoi et al. (US 2012/0146445 A1) teaches an axial flux permanent magnet brushless machine according to the present invention includes: a housing; a stator comprising a stator core and a coil; two rotors each including a permanent magnet, and positioned so as to sandwich the stator in the axial direction with air gaps being left between the rotors and the stator; and a variable gap mechanism for changing distances of the air gaps; wherein the variable gap mechanism operates from a power source that supplies other rotational power than a rotational power of the axial flux permanent magnet brushless machine, and changes the distances of the air gaps by shifting the rotors in the axial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834